Citation Nr: 1815685	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for recurring dislocated ribs, muscle group XXI.  

2. Entitlement to service connection for prolapsed uterus, status post hysterectomy.  

3. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2000 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   Jurisdiction was subsequently returned to the RO in Oakland, California.       

The Veteran filed a timely notice of disagreement with regard to the February 2013 rating decision, which increased the rating from 50 percent to 70 percent for the Veteran's service-connected bipolar disorder.  However, during the pendency of the appeal, in a March 2014 rating decision, the Veteran was granted entitlement to a 100 percent rating for service-connected post-traumatic stress disorder (PTSD), previously claimed as bipolar disorder.  This constitutes a full grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.      

The issue of entitlement to a TDIU has been raised by the record in the Veteran's September 2013 Notice of Disagreement (NOD), but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Nevertheless, as will be discussed below, the Board has jurisdiction over this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU is part and parcel of a claim for increased compensation).


REMAND

Although the Board regrets the delay, the Board finds that additional development is required before the claims on appeal are decided. 




Recurring Dislocated Ribs, Muscle Group XXI

In December 2012, the Veteran was afforded a VA examination with regard to the etiology of any muscle injuries.  The Board finds that the examination is inadequate to decide the claim of entitlement to compensable rating for recurring dislocated ribs, muscle group XXI.  In this regard, the examination was associated with the Veteran's initial claim for service connection, and there is limited information with regard to the level of severity of the symptomatology associated with the Veteran's disability.  Thus, a new VA examination is warranted to determine the level of severity of the Veteran's recurring dislocated ribs, muscle group XXI.  

Prolapsed Uterus, Status Post Hysterectomy

In December 2012, the Veteran was afforded a VA examination to determine the etiology of her claimed prolapsed uterus, status post hysterectomy.  The Board finds that the February 2013 VA examination is inadequate to decide the appeal.  In this regard, the examiner opined that it was less likely than not that the Veteran's menstrual cramping and irregular cycles had caused a prolapsed uterus, status post hysterectomy.  In her rationale, the examiner stated that medical evidence indicates that the causes of prolapsed uterus are from multiple childbirths.  However, the record reflects that the Veteran has only given birth to one child.  

Moreover, the examiner noted that other causes of a prolapsed uterus are weakness in pelvic muscles with advancing age, weakening and loss of tissue tone after menopause, loss of natural estrogen, and/or conditions leading to increased pressure in the abdomen, such a chronic cough, pelvic tumors, or an accumulation of fluid in the abdomen.  However, the Board notes that, at the time of the examination, the Veteran was 31 years old, and there is no evidence that the Veteran experienced menopause, or weakness in her pelvic muscles.  Moreover, there is no evidence in the record indicating that the Veteran experienced a loss of natural estrogen or had any of the other above mentioned conditions that the examiner reported were causes of a prolapsed uterus.  Further, the examiner did not adequately address the Veteran's lay statements regarding the onset of her symptoms.  

As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of her prolapsed uterus, status post hysterectomy.  

TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veteran's Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedule 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the Veteran has been awarded entitlement to a 100 percent rating for PTSD for the entire period on appeal.  However, a review of the record shows that there is evidence that the Veteran's service-connected dislocating ribs render her unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are applicable in this case as to the issue of entitlement to TDIU.

Next, the United States Court of Appeals for Veterans Claims has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, supra.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The Veteran has asserted in her September 2013 NOD that she was had lost two jobs as a result of her service-connected recurring dislocating ribs.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of a TDIU, in accordance with the holding in Rice.

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claim for an increased evaluation for recurring dislocated ribs, muscle group XXI.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 


Accordingly, the case is REMANDED for the following action:


1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. The AOJ should contact the Veteran to obtain his employment history, educational and vocational attainment, and any other information necessary to adjudicate a claim for TDIU.

3. Then, schedule the Veteran for a VA examination to determine the current severity of her service-connected recurring dislocated ribs, muscle group XXI. The Veteran's claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be conducted.

Specifically, the examiner should identify all residuals attributable to the Veterans service-connected recurring dislocated ribs, muscle group XXI, to include any muscle, orthopedic, and neurological residuals.

The examination report must include pertinent ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

The examiner should specifically discuss the severity of any muscle impairment of the recurring dislocated ribs, muscle group XXI, in terms of slight, moderate, moderately severe, and severe, including any muscle impairment of the affected muscle groups. 

The examiner should also state whether there are any neurological residuals associated with the Veteran's service-connected recurring dislocated ribs, muscle group XXI, and identify any nerves involved.  If so, the examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's prolapsed uterus, status post hysterectomy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's prolapsed uterus, status post hysterectomy, is etiologically related to her active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to her reports of the onset and continuity of her symptoms.  

The rationale for all opinions expressed must be provided.

5. Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

6. Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







